DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 (including the second claim 17 renamed as claim 21) have been reviewed and are under consideration by this office action. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/11/2022 and 10/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 10/30/2020 have been reviewed and are considered acceptable.
Specification
The specification filed on 10/30/2020 has been reviewed and accepted.

Claim Objections
Claims 17 are objected to because of the following informalities: The filed claims recite two separate claim 17s. For purposes of examination the Examiner is renumbering the second claim 17 to Claim 21 for this Office Action.
    Appropriate correction is required.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1-7 and 15-21 is/are directed to a method which is a statutory categories. For the purposes of compact prosecution, Claim 8-14 are being alternatively considered as an article of manufacture for Step One. Claims 8-14 is further rejected below as “signal per se.” See MPEP 2106.03.
Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to ineligible signals per se. The claim recites a “[a] computer-readable storage medium storing program instructions that, when executed by a computer, cause the computer to perform a method” and the Original Specification does not provide a clear, deliberate and sufficient definition to exclude ineligible signals per se. Instead the disclosure merely provides several examples at paragraph [0159] of computer readable media including transitory signals and therefore, under the broadest reasonable interpretation, "computer-readable storage medium" in the claim covers ineligible signals per se. The Examiner suggests amending the claim to recite “non-transitory” computer readable medium.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 8, and 15 recite a series of steps for verifying  implementation and maintenance practices in agricultural parcels.
Regarding Claims 1, 8, and 15.
determining a regenerative carbon footprint value for a parcel, wherein said determining comprises a difference of a regenerative carbon footprint and a baseline carbon footprint, 
wherein the baseline carbon footprint is derived by calculating greenhouse gas emissions based on simulating crop growth under current management practices, and 
wherein the regenerative carbon footprint is derived by calculating greenhouse gas emissions based on simulating crop growth under one or more regenerative management practices corresponding to a regenerative practices plan proposed by a grower;
 approving and publishing carbon credits that are valued according to the regenerative practices plan;
 for key dates corresponding to implementation and maintenance of each of the one or more regenerative management practices, processing and evaluating remotely sensed images against corresponding crop curves to determine compliance/noncompliance indicators that correspond each of the key dates; and 
determining at a verification date compliance with the regenerative practices plan, wherein, if a number of compliances corresponding to the compliance/noncompliance indicates is above a threshold at the verification date, indicating that compliance with the regenerative practices plan is verified. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The independent claims utilize at least an computer-readable storage medium, a computer, storing the compliance/noncompliance indicators within a parcel database, a CO2E sequestration server, comprising: a CO2E management processor, a crop simulation processor, and a CO2E determination processor. The elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) and amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the elements are just “apply it” on a computer (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception) and amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Regarding Claim(s) 2, 9, and 16 the claims recite the additional element of generating signals that cause payment. This element would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f)  in Steps 2A- Prong 2 and 2B. If the actual payment were recited it would be rejected similarly in Step 2A- Prong 2, but in 2B it would be a well-understood, routine, and conventional activity (See MPEP 2106.05(d) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). 
Regarding Claim(s) 6, 13, and 19 the claims recite the additional element of detecting colors corresponding to irrigated and non-irrigated fields within a prescribed region corresponding to the parcel. The elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) and amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). (i.e. similar to a natural language processing processes).
Regarding Claim(s) 3-5, 7, 10-12, 14, 17-19, and 21 the claim further narrows the abstract idea  or recite additional elements previously rejected in the independent claims.
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-3, 5, 8-10, 12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basso et al. (US 20190335674 A1) in view of Cooner et al. (US 20200027096 A1) and Bhattacharya et al. (US 20180242539 A1).
Regarding Claims 1, 8, and 15. A method for verifying implementation and maintenance of regenerative management practices in agricultural parcels, the method comprising: determining a regenerative carbon footprint value for a parcel, wherein said determining comprises a difference of a regenerative carbon footprint and a baseline carbon footprint, (See Basso, [0096]; Optimization of a property can include, for example, maximizing a desired property, meeting or exceeding a minimum threshold for a desired property, minimizing an undesired property, being at or below a maximum threshold for an undesired property, maintaining any property in a range, and/or increasing or decreasing a desired or undesired property relative to a baseline or target value. Example desired properties include crop yield and crop net return. Example undesired properties include: environmental pollutant generation such as greenhouse gas emission (e.g., N.sub.2O, CO.sub.2), nitrogen leaching from soil, soil organic content loss, etc. and further see Basso, [0108]; In an embodiment, at least one crop management item is different in the updated crop management plan 220 relative to the corresponding crop management item from the initial crop management plan 210. This reflects a situation where the updated plan 220 changes at least one management strategy from the initial plan 210, for example as a result of actual weather experienced during the growth season which was substantially different from the projected weather used to generate the initial crop management plan 210. This similarly can apply to consecutive updated management plans (described below). In other cases, however, it is possible the updated crop management plan 220 re-confirms that the initial plan 210 (or previous updated plan) is still a preferred plan to meet target optimization criteria, for example with a greater level of confidence based on the accumulation of in-season data growth and/or actual weather data). The Examiner notes that the reduction to the target value is interpreted as the regenerative carbon footprint value. 
wherein the baseline carbon footprint is derived by calculating greenhouse gas emissions based on simulating crop growth under current management practices, and (See Basso, [0025]; For example, the crop management plan action can include selection of a different, future crop management plan relative to past or present practice for the portion or the whole large-scale cropping system land unit based on whether the crop model indicates that the change will increase or at least maintain the current sustainability index, such as while increasing or at least maintaining the current economic productivity of the large scale land unit and further see Basso, [0029]; In another refinement, the time series elements represent 5-30 past growing seasons for crop plants grown on the large-scale land unit (e.g., growing seasons or years, which can be sequential or consecutive; at least 2, 5, 10, or 15 growing seasons or years and/or up to 10, 15, 20, 25, or 30 growing seasons or years and further see Basso, [0057]; The sustainability index is based on the ranking of site-specific results such as crop yield, nitrogen use efficiency (“NUE”), water use efficiency (“WUE”), surface water runoff (or just “runoff”), nitrate leaching (or just “leaching”), soil organic carbon change (or “C % change”), carbon dioxide emission, and nitrous oxide emission obtained by running a crop model for a long-term time period (e.g., 5 or 10 to 20 or 30 years), to determine the distribution of the different results and to rank with scores the different percentiles (from low to high) of different simulated variables). 
wherein the regenerative carbon footprint is derived by calculating greenhouse gas emissions based on simulating crop growth under one or more regenerative management practices corresponding to a regenerative practices plan proposed by a grower; (See Basso, [0025]; For example, the crop management plan action can include selection of a different, future crop management plan relative to past or present practice for the portion or the whole large-scale cropping system land unit based on whether the crop model indicates that the change will increase or at least maintain the current sustainability index, such as while increasing or at least maintaining the current economic productivity of the large scale land unit and further see Basso, [0029]; In another refinement, the time series elements represent 5-30 past growing seasons for crop plants grown on the large-scale land unit (e.g., growing seasons or years, which can be sequential or consecutive; at least 2, 5, 10, or 15 growing seasons or years and/or up to 10, 15, 20, 25, or 30 growing seasons or years and further see Basso, [0057]; The sustainability index is based on the ranking of site-specific results such as crop yield, nitrogen use efficiency (“NUE”), water use efficiency (“WUE”), surface water runoff (or just “runoff”), nitrate leaching (or just “leaching”), soil organic carbon change (or “C % change”), carbon dioxide emission, and nitrous oxide emission obtained by running a crop model for a long-term time period (e.g., 5 or 10 to 20 or 30 years), to determine the distribution of the different results and to rank with scores the different percentiles (from low to high) of different simulated variables). 
storing the compliance/noncompliance indicators within a parcel database, and (See Basso, [0120]; In an embodiment, one or more compliance parameters can be evaluated for the harvested plant using a crop model 232, the actual yield 180 for the crop plant, and the actual weather for the growing season and further see Basso, [0136]; In some embodiments, another step 560 includes representing (i) the relative optical vegetative index (OVI) and (ii) the relative optical vegetative index (OVI) variability parameter for the small-scale image subunits 404 as a spatial map over the large-scale cropping system land unit 406. For example, the relative OVI and/or the relative OVI variability parameter can be represented as a digital map in an electronic medium (e.g., stored in a computer storage medium).
While Basso teaches granting carbon credits according to meeting plan requirements and verifications (See Basso, [0158, 0208]), Basso does not appear to teach: approving and publishing carbon credits that are valued according to the regenerative practices plan. However, Basso in view of the analogous art of Cooner (i.e. carbon credit management) does teach the above limitation: (See Cooner, [abstract]; Carbon credits can be generated by any process that conforms to ISO 14064-66 standards. Once generated, carbon credits can be stored in a distributed, Cloud-based ledger. The ledger entries can serve as a registry for carbon credits as well as the data source for an Internet-enabled trading system or financial exchange that allows the carbon credits to be sold and bought as part of the same system and further see Cooner, [1172]; Validation is the systematic, independent and documented process for the evaluation of a GHG Project Plan against applicable requirements of the ACR Standard, sector standard and approved methodology).  
determining at a verification date compliance with the regenerative practices plan (See Cooner, [0604]; In GHG project validations, all issues may not be resolved until the GHG project has been commissioned or has reached day-to-day operational status. This situation may be reflected in the validation statement in the form of limitations or qualifications that may become invalid once the GHG project has achieved operational status and further see Cooner, [0605-0620]; The validation report shall provide a complete, accurate and clear record of the validation activities undertaken, and shall, as a minimum, include:… g) Validation activities conducted, including their date and place). 
 wherein, if a number of compliances corresponding to the compliance/noncompliance indicates is above a threshold at the verification date, indicating that compliance with the regenerative practices plan is verified. (See Cooner, [0439-0448]; The strategic review for verification of GHG project shall include a review of the following documentation and information: [0440] Requirements and principles of GHG schemes or standards to be met by the GHG project including any predetermined quantitative requirements such as performance targets or materiality thresholds. [0441] The responsible parties GHG assertion(s) as well as related previous assertion(s). [0442] Significant changes to the GHG project plan since last verification and or since the validation including any changes to geographic, operational, legal and/or financial boundaries. [0443] The GHG project plan including the components listed in preceding section “Objectives of GHG Project Validation”. [0444] Previous statements and validation reports, certifications or verification statements. [0445] The GHG project statement and validation report including the level of assurance provided. [0446] The GHG project information or report including the following: [0447] Project GHG removals and omissions quantification procedures. [0448] Reporting period and project start dates, durations and end dates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Basso including granting carbon credits according to meeting plan requirements and verifications with the teachings of Cooner including verification dates and compliance thresholds in order to ensure projects are meeting goals and track progress of projects and emissions reductions. (See Cooner, [0375]; The specification will also facilitate the development and implementation of GHG management strategies and plans as well as projects. It will allow entities to track performance and progress in reducing GHG emissions, space as well as facilitate the crediting and trade of GHG emission reductions or removal enhancements).
While Basso teaches remotely sensed image, key dates, and compliance indicators (i.e. parameters) (See Basso, [0003, 0017, 0037, 0120]), but does not appear to teach:  for key dates corresponding to implementation and maintenance of each of the one or more regenerative management practices, processing and evaluating remotely sensed images against corresponding crop curves to determine compliance/noncompliance indicators that correspond each of the key dates; and However, Basso in view of the analogous art of Bhattacharya (i.e. crop modeling) does teach the above limitation: (See Bhattacharya, [0016]; The imaging unit imaging unit images said plant to form an image at predefined intervals for image analysis of said plant for at least any one from growth curve analysis, phenotypic analysis, morphometric analysis, physiological analysis and genetic screening due to changes in at least any one from growth parameters and genetic changes, said image of said plant is stored in an image database for analyses using an Image Analysis Software for Plant Morphometry and phenomics. Thereby, enabling the user to analyze and compared the current image with prior data to identify trends and patterns, for subsequent selection or alteration in the management regimes and further see Bhattacharya, [0058]; The image is classified and ranked for storing in image database (71). The image thus enables the user to analyze and compare with prior data to identify trends and patterns, for subsequent selection or alteration in the management regimes. The imaging unit (70) can be a camera or other imaging device, which can move on XYZ axis i.e. on a camera carriage unit (72) for top and side imaging of the plants). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Basso including remotely sensed image, key dates, and compliance indicators with the teachings of Bhattacharya including evaluating remotely sensed images against corresponding crop curves in order to better identify trends or patterns to allow for alterations as needed. (See Bhattacharya, [0016]; image of said plant is stored in an image database for analyses using an Image Analysis Software for Plant Morphometry and phenomics. Thereby, enabling the user to analyze and compared the current image with prior data to identify trends and patterns, for subsequent selection or alteration in the management regimes).


	Further regarding Claim 8. A computer-readable storage medium storing program instructions that, when executed by a computer…(See Basso, [0121]; The computer can further include memory, for example including a transient computer storage medium (e.g., random access memory (RAM)) to store computer-readable instructions for the processor to execute the various process steps described above (e.g., including any of the various crop growth, material balance, energy balance, and other modules described herein) and/or a persistent computer storage medium (e.g., hard drive, solid state drive, flash memory) to store the computer-readable instructions for the processor and/or crop model simulation data (e.g., input data, output data including crop management plans, etc.).
Further regarding Claim 15. a CO2E sequestration server and a CO2E management processor [server] and a CO2E determination processor… (See Basso, [0121]; The computer can include a processor to execute the various material balances, energy balances, and predicted plant growth determinations, for example to execute the various process steps described above with respect to the crop model (e.g., as generally illustrated in FIG. 1, such as receiving various inputs and generating corresponding outputs related to the crop models 212, 222, and 232).
While Basso teaches the use of processors, computer hardware, determining baseline management practices, simulating  crop growth, and computing yearly emissions, Basso does not explicitly recite the use of a server nor However, Basso in view of the analogous art of Bhattacharya does teach the use of server: (See Bhattacharya, [0307]; The image is classified and ranked for storing in image database (71). The image thus enables the user to analyze and compare with prior data to identify trends and patterns, for subsequent selection or alteration in the management regimes. The imaging unit (70) can be a camera or other imaging device, which can move on XYZ axis i.e. on a camera carriage unit (72) for top and side imaging of the plants).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Basso including determining baseline management practices, simulating  crop growth, and computing yearly emissions with the features of Bhattacharya including the use of a server in order to provide storage for remote images to be analyzed later to assist in decision making. (See Bhattacharya, [0058]; The images then be stored in image database (71) after basic image processing as discussed above by the imaging control unit (73). The image can also be stored on a remote server, which can be accessed and analysed later for decision making and for growth control based on feedback loop. The image analysis can be done for growth rate analysis, any phenotypic or morphometric changes that occur due to changes in any of the growth parameters).
Regarding Claims 2, 9, and 16. Basso/Cooner/Bhattacharya teaches: The method as recited in claim 1, further comprising: generating control signals that cause payment of an incentive to the grower for compliance with the regenerative practices plan, wherein the incentive is set based upon valuation of the carbon credits. (See Cooner, [1499]; The entire mechanism including the monetization of the carbon credits through pre-market, voluntary, regulated/regional markets, and/or cap-and-trade markets, recording of the entire transaction, and payment to individual parties involved can be fully automated, or just parts may be automated for specific purposes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Basso including granting carbon credits according to meeting plan requirements and verifications with the teachings of Cooner including payments to growers in order to provide an automated system to manage the carbon credits. (See Cooner, [1501]; The entire mechanism including the monetization of the carbon credits through pre-market, voluntary, regulated/regional markets, and/or cap-and-trade markets, recording of the entire transaction, and payment to individual parties involved can be fully automated, or just parts may be automated for specific purposes).
Regarding Claims 3, 10, and 17. Basso/Cooner/Bhattacharya teaches: The method as recited in claim 1, wherein the one or more regenerative management practices comprise rotation of crops to improve carbon sequestration, and (See Basso, [0124]; The Systems Approach to Land Use Sustainability (SALUS) (Basso et al. 2006, Basso et al. 2010) is similar to the DSSAT family of models, but further simulates yields of crops in rotation as well as soil, water and nutrient dynamics as a function of management strategies over multiple years. SALUS accounts for the effects of rotations, planting dates, plant populations, irrigation and fertilizer applications, and tillage practices. The model simulates daily plant growth and soil processes on a daily time step during the growing season and fallow periods).
wherein Enhanced Vegetation Index (EVI) images and [crop curves] are processed and evaluated to determine compliance/noncompliance with crop types and planting dates. (See Basso, [0017]; In another refinement, the optical vegetative index is a normalized difference vegetative index (NDVI) according to the following formula: DVI=(R790−R670)/(R790+R670); where R790 is a reflectance value at a wavelength centered at 790 nm and R670 is a reflectance value at a wavelength centered at 670 nm as determined from the small-scale image subunits. More generally, the optical vegetative index can be any of those known in the art that can be determined from reflectance data represented by the images at the small-scale level… . Particular OVIs of interest include the enhanced vegetation index (EVI), …, for example as defined in the foregoing articles and as described in more detail below and further see Basso, [0091]; The grower-controlled management parameters represent crop model inputs that can be arbitrarily selected according to the actions of the grower who will eventually plant and oversee the growth of the crop (e.g., actions for the field as a whole or as a spatially dependent parameter). Examples of grower-controlled management parameters include crop plant species, crop plant cultivar, tilling plan... planting time (e.g., planned time/date t.sub.o to plant crop), and harvest time (e.g., planned time/date t.sub.f to harvest grown crop)).
While Basso teaches EVI, compliance parameters, and  planting dates, Basso does not appear to teach crop curves. Basso/Bhattacharya teaches the entirety of the limitation: (See Bhattacharya, [0058]; The intelligent integrated plant growth system (10) also includes an imaging unit (70) which is configured to image the plant (30) at predefined intervals or at desired time for monitoring the plant growth for analysing the phenotypic, physiological and the like growth and development parameters of the plant (30). The analysis can include the types like growth curve analysis, phenotypic analysis and morphometric analysis, which is due to change in growth parameters or genetic change).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Basso including remotely sensed image, key dates, and compliance indicators with the teachings of Bhattacharya including evaluating remotely sensed images against corresponding crop curves in order to better identify trends or patterns to allow for alterations as needed. (See Bhattacharya, [0016]; image of said plant is stored in an image database for analyses using an Image Analysis Software for Plant Morphometry and phenomics. Thereby, enabling the user to analyze and compared the current image with prior data to identify trends and patterns, for subsequent selection or alteration in the management regimes).

Regarding Claims 5, 12, and 18. Basso/Cooner/Bhattacharya teaches: The method as recited in claim 1, further comprising: for key dates corresponding to implementation and maintenance of a regenerative irrigation practice that comprises one of said each of the one or more regenerative management practices, processing and evaluating remotely sensed visual images against wavelength-based indexes to determine compliance/noncompliance indicators that correspond to each of the key dates. (See Basso, [0058]; In the following definitions, the terms “R[X]” and “p[X]” are equivalent and correspond to a measured reflectance value from the optical imagery data at a wavelength centered at “X” nanometers, for example as determined from small-scale image subunits of the optical images. Thus, for example, “R670” and “ρ.sub.670” equivalently correspond to a reflectance value at a wavelength centered at 670 nm. Representative optical vegetative indices include the normalized difference vegetative index (NDVI), enhanced vegetation index (EVI), modified chlorophyll absorption ratio index (MCARI), modified chlorophyll absorption ratio index improved and further see Basso, [0037]; In a refinement, part (e) comprises determining the crop management plan action, and the method further comprises: (f) implementing a crop management plan action for the portion or all of the large-scale cropping system land unit at the future time within the current growth season (e.g., future crop management plan action can be date, location, and/or amount of future nitrogen or fertilizer application, date, location, and/or amount of future irrigation, date, location, and/or amount of future pest management, time of future harvest, etc).
Claim(s) 4, 11, and 21 (previously the 2nd Claim 17) is/are rejected under 35 U.S.C. 103 as being unpatentable over Basso et al. (US 20190335674 A1) in view of Cooner et al. (US 20200027096 A1) and Bhattacharya et al. (US 20180242539 A1), and Casas et al. (US 20210209490 A1).
Regarding Claims 4, 11, and 21. Basso/Cooner/Bhattacharya teaches: The method as recited in claim 1, wherein the one or more regenerative management practices comprise regenerative tillage practices to improve carbon sequestration, and (See Basso, [0124]; The Systems Approach to Land Use Sustainability (SALUS) (Basso et al. 2006, Basso et al. 2010) is similar to the DSSAT family of models, but further simulates yields of crops in rotation as well as soil, water and nutrient dynamics as a function of management strategies over multiple years. SALUS accounts for the effects of rotations, planting dates, plant populations, irrigation and fertilizer applications, and tillage practices. The model simulates daily plant growth and soil processes on a daily time step during the growing season and fallow periods).
While Basso/Cooner/Bhattacharya  teach tillage types and compliance they do not appear to teach: wherein Normalized Different Tillage Index (NDTI) images and crop curves are processed and evaluated to determine compliance/noncompliance with tillage types and tillage dates. However, Basso/Cooner/Bhattacharya in view of the analogous art of Casas does teach the above limitation: (See Casas, [0151]; prov. [0120]; Optical remote sensing data may also be received as spectral reflectance curves as plots of reflectance as a function of wavelength as shown in FIG. 8B. The optical remote sensing data may be received, directly or indirectly, from a satellite with a multispectral sensor configured to collect data. FIG. 8B depicts an example of a SWIR band corresponding to a particular agronomic field and further see Casas, [0153], prov. [0122]; In other embodiments, a plurality of wavelength regions of a particular frequency band is used as an agronomic training data model. For example, the Normalized Difference Tillage Index (NDTI), which comprises two separate wavelength regions of a SWIR band centered at the 1600-1700 nm wavelength region and the 2100-2300 nm wavelength region respectively, may be used for model training for CRC data prediction  and further see Casas, [0229], prov. [0167]; Each class of the predicted agronomic field property data may be defined to derive more information corresponding to the one or more agronomic fields. In one embodiment, predicted CRC data of one or more agronomic fields is divided into three classes, with each class corresponding to a particular estimated tillage practice type and further see Casas, [0191] prov. [0138, 0170]; Optical remote sensing data may be associated with the corresponding measured field data based on identifier data from one or more agronomic fields. Thus, the optical remote sensing data may be queried and selected based on one or more of: harvest dates, tillage dates, or crop residue scouting dates provided in the corresponding measured field data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Basso/Cooner/Bhattacharya including  teach tillage types and compliance with the teachings of Casas including NDTI and tillage types with dates in order to better predict agronomic field property data. (See Casas, [0003], prov. [0003]; The present disclosure relates to the technical field of agronomic data prediction. The disclosure relates more specifically to the technical field of using trained machine learning models to predict agronomic field property data for one or more agronomic fields. One technical field of the present disclosure is mapping and displaying predicted agronomic field property data and further see Casas, [0005]; prov. [0005]; acquiring agronomic field property data of agronomic fields can be important to effectively manage crop development. Agronomic field property data may provide valuable inputs in optimizing crop and yield, disease risk management, fungicide control, delineation of management zones, estimation of variable rate nitrogen application, and irrigation schedules).
Claim(s) 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basso et al. (US 20190335674 A1) in view of Cooner et al. (US 20200027096 A1) and Bhattacharya et al. (US 20180242539 A1), Casas et al. (US 20210209490 A1) and Jerphagnon et al. (US 20180368338 A1).
Regarding Claims 6, 13, and 19. While Basso/Cooner/Bhattacharya/Casas teach irrigation/precipitation, remotely sensed images, and parcels they do not appear to teach: The method as recited in claim 4, wherein said processing and evaluating remotely sensed visual images against wavelength-based indexes comprises: detecting colors corresponding to irrigated and non-irrigated fields within a prescribed region corresponding to the parcel, and inferring an amount of irrigation applied to the parcel based upon intensities of the remotely sensed visual images compared to the wavelength-based indices. However, Basso/Cooner/Bhattacharya/Casas in view of the analogous art of  Jerphagnon (i.e. agricultural modeling) does teach the above limitation: (See Jerphagnon, [0059]; Mapping of pixels for irrigation relationship of the NDVI image taken just after an irrigation event. Red NDVI pixels as low irrigation, green NDVI pixels as high irrigation. A linear mapping is used in one implementation, and the range can be determined as needed, such as 0.0 to 1.0 being a convenient scale. [0060] Adjust irrigation relationship mapping for soil uniformity: Decrease the irrigation estimate in spatial regions where the soil has high water holding capacity. Increase the irrigation estimate where the soil has low water holding capacity and further see Jerphagnon, [0081]; Thermal imagery: Infrared cameras that record images using the long wavelength thermal spectrum are very useful for augmenting irrigation uniformity results. Due to evaporative cooling, wetter areas are cooler and dryer areas are warmer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Basso/Cooner/Bhattacharya  including irrigation/precipitation, remotely sensed images, and parcels with the teachings of Jerphagnon including colors corresponding to irrigation in order to better understand areas in need of irrigation to assist in the conservation of water. (See Jerphagnon, [0002]; Climate change and continuous demographic growth is putting an unprecedented burden on growers to meet food demand while reducing water consumption. The industry has the difficult challenge of feeding 9 billion people by 2050 with less water. The situation is already critical in California, which is experiencing an exceptional drought).
Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basso et al. (US 20190335674 A1) in view of Cooner et al. (US 20200027096 A1) and Bhattacharya et al. (US 20180242539 A1), and Hirvi et al. (US 20110313666 A1).
Regarding Claims 7, 14, and 20. Basso/Cooner/Bhattacharya teaches: The method as recited in claim 1, wherein greenhouse gas emissions for both the baseline and regenerative carbon footprints are calculated by simulating crop growth for 10 years to determine baseline average yearly greenhouse gas emissions and regenerative average yearly greenhouse gas emissions, and (See Basso, [0013]; In another refinement, the time series elements represent 5-30 past growing seasons for the crop plants (e.g., growing seasons or years, which can be sequential or consecutive; at least 5, 10, or 15 growing seasons or years and/or up to 10, 15, 20, 25, or 30 growing seasons or years) and further see Basso, [0124]; The Systems Approach to Land Use Sustainability (SALUS) (Basso et al. 2006, Basso et al. 2010) is similar to the DSSAT family of models, but further simulates yields of crops in rotation as well as soil, water and nutrient dynamics as a function of management strategies over multiple years. SALUS accounts for the effects of rotations, planting dates, plant populations, irrigation and fertilizer applications, and tillage practices. The model simulates daily plant growth and soil processes on a daily time step during the growing season and fallow periods).
wherein components of the baseline and regenerative average yearly greenhouse gas emissions comprise average carbon dioxide flux from the soil, nitrous oxide flux from the soil, [carbon dioxide from tractor fuel use, and carbon dioxide from production of nitrogen fertilizer]. (See Basso, [0081-82]; Carbon Dioxide Emission (or “CO.sub.2 emission”) is the emission of carbon dioxide from the soil as a result of soil organic matter decomposition, which can be determined as a crop model output (dependent variable)…[0082] Nitrous Oxide Emission (or “N.sub.2O emission”) is the emission of nitrous oxide from the soil as results of denitrification and fertilizer addition, which can be determined as a crop model output (dependent variable)).
While Basso/Cooner/Bhattacharya teaches: teach greenhouse gas emissions from soil, neither appear to teach the components of greenhouse emissions comprising carbon dioxide from tractor fuel use, and carbon dioxide from production of nitrogen fertilizer. However, Basso/Cooner/Bhattacharya in view of the analogous art of Hirvi (i.e. emissions calculations) does teach the entire limitation: (See Hirvi, [0068]; Thereafter, the amount of energy used for production, and total emissions of carbon dioxide (input) are calculated in the laboratory individually for each farmer based on the information provided by the farmer. Calculations are performed on the basis of the fuel amounts used for tractors, combined harvesters, transportation, and drying of the crop, knowing that the heat value of fuel oil is 43 MJ/kg, and CO.sub.2 emission for one litre of fuel oil is 2.7 kg. In addition, the amount of energy consumed on the farm for fertilization and plant protection is determined, knowing that the amount of energy required for the production of one ton of nitrogen, phosphorus and potassium is 50 GJ, 12 GJ and 7 GJ, respectively. Moreover it is known that CO.sub.2 emissions in the production of one kg of nitrogen, phosphorus and potassium are 5.3 kg, 0.2 kg, and 0.5 kg, respectively. It is further known that the amount of energy required for the production of one kg of active plant protecting agent is about 0.36 GJ, and CO.sub.2 emissions in the production of pesticides are 22 kg for each produced kg of the active agent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Basso/Cooner/Bhattacharya including the use of emission from soils in calculations to include the tractor and production of fertilizer emissions as taught by Hirvi in order to determine with reasonable accuracy the impacts and emissions of  cultivating crops on the environment. (See Hirvi, [0023]; first aspect of the invention assists the farmer to determine in a simple way and with reasonable accuracy the environmental impact of the cultivation of the crop plants the farmer produces).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        






/MEHMET YESILDAG/Primary Examiner, Art Unit 3624